Citation Nr: 0305906	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
bilateral metatarsalgia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
callosities of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
December 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating action 
of the RO which denied the veteran's claim for increase.  A 
notice of disagreement was received in September 2000 and the 
RO issued a statement of the case in October 2001.  The 
veteran perfected his appeal with the submission of a 
substantive appeal in October 2001. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's bilateral metatarsalgia is currently 
manifested by complaints of pain on prolonged standing and 
walking, but with no alteration of gait, use of podiatric 
inserts, or other assistive devices.

3.  The veteran's left foot callosities are currently 
manifested by complaints of pain on prolonged standing and 
walking, but with no scaling or significant callous formation 
on examination, equal gait and no asymmetric wear of the 
shoes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral metatarsalgia are not met.  38 U.S.C.A. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.7, 4.71a, Diagnostic Code 
5279 (2002).


2.  The criteria for an evaluation in excess of 10 percent 
for callosities of the left foot are not met.  38 U.S.C.A. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.7, 4.71a, Diagnostic Code 
5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in August 2000, September 2000, and December 2001 that 
VA would provide an examination, procedures to follow to take 
if he desired a hearing, and information regarding where to 
send additional evidence regarding treatment for his claimed 
disabilities.  The duty to notify of necessary evidence and 
of responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There is 
no indication that other Federal department or agency records 
exist that should be requested.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2).  The claimant was notified of the 
need for a VA examination, and one was accorded him.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.



I.  Background

Service connection for callosities of the left foot was 
granted via a rating decision of November 1947.  A 
noncompensable evaluation was assigned.  This evaluation was 
increased to 10 percent by a rating decision of December 
1978.  Service connection for bilateral metatarsalgia was 
granted via a rating decision of October 1949.  A 
noncompensable evaluation was assigned.  This evaluation was 
increased to 10 percent by a rating decision of February 
1998.  In July 2000 the veteran requested increased 
evaluations for these disabilities.

The report of a VA examination of the feet, conducted in 
January 1998, shows the veteran giving a history of having 
injured his foot in service when a log dropped on it.  He 
reported that he had retired from his employment as a barber, 
and in the last years of his employment he needed to perform 
his trade from a seated position.  

He complained of a throbbing and aching pain in the left foot 
after prolonged standing and walking.  He reported that he is 
able to walk approximately one mile before experiencing this 
pain and that this is resolved with warm water soaks with 
Epsom salts, and aspirin.  He admitted to paresthesis in the 
hands and feet bilaterally, which he related to his diabetes.  
Previously he had arch supports, but was not currently using 
them.  He denied any previous surgery, canes, braces or other 
supportive devices.  He denied stiffness, edema, erythema, or 
other symptoms, other than as noted above.  

Physical examination showed he was able to ambulate the 
length of the hallway, approximately 150 feet, to the 
examination room without distress.  His shoes, new leather 
loafers, revealed no asymmetric wearing.  His feet were cool 
to the touch bilaterally.  The nails were noted to be 
hyperkeratotic.  Distal pulses were intact, with no edema, 
erythema or pain.  Callus formation was noted bilaterally 
over the metatarsals and at the lateral surfaces of the heels 
bilaterally, more significant on the left.  Muscle strength 
was equal bilaterally.  Diagnoses were bilateral degenerative 
joint disease of the feet, bilateral 2-3 hammer toes, 
bilateral pes cavus deformities, and bilateral arterial 
calcifications.

The report of a VA examination, conducted in September 2000, 
shows the veteran reporting increasing pain in his feet 
bilaterally.  He reported that the pain was present over the 
balls of the feet and was a sharp pain, but he said that he 
had no pain when not standing on his feet.  He reported that 
the limiting factor for pain was that he could walk a couple 
of blocks, stand for ten minutes, and that he had problems 
ascending and descending stairs due to unilateral weight 
lifting which resulted in pain on that foot.  He reported 
that he used Tylenol and Advil, which he reported helped 
relieve his pain.  He also used Epsom salt and hot water 
soaks.  He wore no special shoes and had no podiatric 
inserts.  He denied numbness and tingling in the feet.

Examination showed his ambulation, when viewed anteriorly and 
posteriorly, revealed no favoring of either lower extremity.  
He was able to demonstrate tandem gait with some instability.  
The nails of his feet were hyperkeratotic bilaterally, 
mycotic on the right.  Distal pulses were intact.  There was 
no hair growth bilaterally to the level of the ankles.  There 
was no loss of the longitudinal arches.  The veteran was able 
to rock back on the heels bilaterally, but had some 
difficulty rising up on the toes on the left side.  There was 
no edema, the feet were warm to the touch bilaterally, and 
toes were downgoing.  The veteran was able to demonstrate 
coordination testing of the lower extremities, specifically 
heel to shin maneuver without difficulty.  Eversion, 
inversion, ankle flexion and dorsiflexion were possible to 
full degrees of normal.  There was no asymmetry in strength, 
with evaluation of ankle flexion and dorsiflexion.  There was 
no scaling of the feet bilaterally.  No significant callous 
formation was appreciated bilaterally.  Diagnoses were 
extensive vascular calcifications bilaterally, bilateral 
calcaneal spurs, degenerative joint disease bilaterally, and 
bilateral high arches, left more than right.

II.  Analysis

The veteran contends that his service-connected bilateral and 
left foot disorders are more severe than the current ratings 
indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's bilateral metatarsalgia is currently rated 
under Diagnostic Code 5279.  Under Diagnostic Code 5279, for 
anterior metatarsalgia (Morton's disease), unilateral or 
bilateral, warrants a maximum 10 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5279 (2002).  Under Diagnostic Code 
5280, a 10 percent rating may be assigned for hallux valgus.  
The VA Rating Schedule also provides ratings equal to or in 
excess of 10 percent for foot disabilities under the 
diagnostic codes for acquired flatfoot (pes planus) (DC 
5276); claw foot (pes cavus) (DC 5278); hallux valgus, 
unilateral (DC 5280); hallux rigidus, unilateral (DC 5281); 
hammer toe (DC 5282); and malunion or nonunion of the tarsal 
or metatarsal bones (DC 5283).  However, the medical evidence 
of record does not establish the clinical presence of pes 
planus, anterior metatarsalgia, hallux valgus, hallux 
rigidus, or malunion or nonunion of the tarsal or metatarsal 
bones of the veteran's feet.  The evidence of record does 
indicate that the veteran has pes cavus and hammer toes; 
however, the veteran is not service connected for these 
disabilities.

The medical evidence of record does not support an evaluation 
in excess of 10 percent for the veteran's bilateral 
metatarsalgia.  The reports of the VA examinations cited 
above show the veteran complaining of pain on prolonged 
standing and walking, but able to walk several blocks and 
stand in place for ten minutes.  It was noted that his feet 
showed no edema, and that eversion, inversion, ankle flexion 
and dorsiflexion were possible to full degrees of normal.  
The veteran used no podiatric inserts or other devices to 
assist ambulation.  

Regarding the veteran's callosities of the left foot, the 
primary complaint involves pain, and increased pain on 
prolonged walking.  The most recent VA examination showed no 
scaling or significant callous formation bilaterally.  The 
left foot disorder has been rated in the past under 
Diagnostic Code 7819, benign skin growths, on the basis of 
callosities.  However, as there is no evidence of 
callosities, the Board finds it appropriate to rate the 
disorder under Diagnostic Code 5284, which was also 
referenced in the rating decision on appeal and in the 
statement of the case provided to the veteran.  Diagnostic 
Code 5284 contemplates foot injuries.  A 10 percent rating is 
assigned when the injury is moderate.  Moderately severe foot 
injuries are rated as 20 percent disabling, and a maximum 
rating of 30 percent is assigned for severe foot injuries.  A 
notation following this Diagnostic Code provides that a 40 
percent rating is to be assigned with actual loss of use of 
the foot.

As noted above, the reports of the most recent two VA 
examinations noted the veteran's complaints of pain on 
prolonged standing or walking.  Ambulation was noted to not 
favor either lower extremity.  He was able to rock on his 
heels bilaterally and there was no loss of the longitudinal 
arches.  His shoes showed no asymmetrical wear.  It was noted 
that the veteran's pes cavus was slightly worse on the left; 
however, as noted above the veteran is not service connected 
for this disability.  The findings do not demonstrate 
moderately severe left foot injury.  

On the basis of the foregoing, the Board finds that the 
extent and severity of the bilateral metatarsalgia and left 
foot callosities suggest no more than the impairment 
contemplated by the currently assigned disability ratings.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected foot disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

Entitlement to an increased evaluation for bilateral 
metatarsalgia, in excess of 10 percent, is denied.

Entitlement to an increased evaluation for left foot 
callosities, in excess of 10 percent, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

